Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. 1350) Pursuant to Section 906 of the Sarbanes-Oxley Act of (18 U.S.C. 1350), the undersigned officer of Nicaragua Rising Inc., a Nevada corporation (the "Company"), does hereby certify, to the best of such officer's knowledge and belief, that: (1) The Current Report on Form 10-Q for the quarterly period ended June 30, 2010 (the "Form 10-Q") of the Company fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Form 10-Q fairly presents, in all materials respects, the financial condition and results of operations of the Company. Date: August 13, 2010 Gerry Euston Gerry Euston Chief Executive Officer and Acting Chief Financial Officer (Principal Executive and Financial Officer) A signed original of this written statement required by Section906 has been provided to Nicaragua Rising Inc. and will be retained by Nicaragua Rising Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
